internal_revenue_service index no department of the treasury washington dc person to contact telephone number refer reply to cc dom p si - plr-109942-99 date sep aca legend taxpayer state city partnership agency o i o l a l dear t i this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a private_letter_ruling regarding whether taxpayer's proposed assisted living facility is residential_rental_property under sec_42 of the internal_revenue_code taxpayer represents that the facts are as follows of lod plr-109942-99 facts taxpayer is a state nonprofit corporation exempt from federal income taxes under sec_501 which owns and operates a nonprofit rehabilitation hospital located in city taxpayer is building an a unit assisted living low-income_housing complex the project the project will consist of a private living units each with a bedroom and bathroom plus a communal kitchen laundry living and dining room areas a patio and outdoor amenities the project will be located on the northwest corner of taxpayer's b acre campus placed toward the residential corner of the property taxpayer will apply for licensure as an assisted living facility from state upon completion of the project through the project taxpayer will be assisting persons with special needs to achieve a more independent lifestyle the project is designed to serve persons whose care needs do not require the intensive nursing intervention provided by a nursing facility specifically targeted residents include but are not limited to persons with quadriplegia and or mobile ventilator-dependence these persons have chronic disabling conditions requiring physical assistance that will be provided by non-licensed personal care assistants taxpayer will utilize the services of a registered nurse consultant up to hours per week per ventilator resident for education and assessment activities needed in order for the resident to make healthy choices it is anticipated that not all of the residents will require nurse consultation however for budgetary planning purposes a maximum has been established if the project is fully occupied by a residents and if all a residents are utilizing ventilators the maximum nurse consultant time per resident would be no more than d hours per week no other nursing services are contemplated in connection with the project of the current persons on the waiting list only tenants are ventilator-dependent taxpayer is required pursuant to a contract with state to offer the following assisted living services a adult day care socialization activities b travel escort services c essential shopping d health maintenance activities e housekeeping activities f laundry services g meal service h medication assistance i personal care services and j transportation services if a resident's physical condition deteriorates such resident would need to find an appropriate setting local acute care hospital of his her choice taxpayer is not an acute care hospital would be a gradual deterioration where the resident’s needs exceed what can be provided in this assisted living setting the resident would need to find a setting of his her choice that could meet his her needs there is no provision for transfer to if a medical emergency arises a resident would need to gotoa if it o2rd plr-109942-99 taxpayer most residents would not be eligible to be admitted to taxpayer taxpayer is a free-standing independent entity with no exclusive affiliations with any other health provider systems construction costs of the project will be partially funded from equity contributions to partnership a state limited_partnership to be formed with taxpayer serving as the sole general_partner the project residents will be required to meet certain admission criteria inciuding all requirements for residents of low-income units as defined in sec_42 of the code for purposes of qualifying the project units for low-income_housing tax_credits under sec_42 taxpayer has filed an application_for low-income_housing tax_credits with agency the assisted living services to be provided to residents of the project are inseparable from the amount of rental assistance provided thus qualifying as supportive services under sec_42 of the code and sec_1_42-11 of the regulations the project will not be used_on_a_transient_basis and will be available for use by the general_public ruling requested taxpayer's proposed assisted living facility qualifies as residential_rental_property for purposes of sec_42 of the code law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides a tax_credit for investment in qualified low-income_housing buildings placed_in_service after date for any taxable_year ina ten-year credit_period the amount of credit is equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 provides that the term qualified_low-income_housing_project means any project of residential_rental_property if the residential units within such project meet the income limitation elected for the project for purposes of the minimum set-aside requirement and if the units meet the gross_rent limitation as well as al other requirements applicable to units satisfying the minimum set-aside requirement ey plr-109942-99 sec_42 provides for purposes of sec_42 that gross_rent does not include any fee for a supportive_service which is paid to the owner of the unit on the basis of the low-income status of the tenant of the unit by any governmental program of assistance or by any organization described in sec_501 and exempt from tax under sec_501 if such program or organization provides assistance for rent and the amount of assistance provided for rent is not separable from the amount of assistance provided for supportive services for purposes of sec_42 the term supportive_service means any service provided under a planned program of services designed to enable residents of a residential_rental_property to remain independent and avoid placement in a hospital nursing home or intermediate care facility for the mentally or physically handicapped sec_1_42-11 provides that the furnishing to tenants of services other than housing whether or not the services are significant does not prevent the units occupied by the tenants from qualifying as residential_rental_property eligible for the credit under sec_42 however any charges to low-income tenants for services that are not optional generally must be included in gross_income for purposes of sec_42 sec_1_42-11 provides that a service is optional if payment for the service is not required as a condition of occupancy sec_1_42-11 provides that if continual or frequent nursing medical or psychiatric services are provided it is presumed that the services are not optional and the building is ineligible for the credit as is the case with a hospital nursing home sanitarium lifecare facility or intermediate care facility for the mentally and physically handicapped sec_1_42-11 provides that the cost of services that are required as a condition of occupancy must be included in gross_rent even if federal or state law requires that the services be offered to tenants by building owners sec_1_42-11 explains that sec_42 provides an exception for certain fees paid for supportive services the distinction drawn in the regulations under sec_42 regarding the nature of the facility based on the frequency of nursing medical or psychiatric services available in the facility is also the appropriate standard for determining whether facilities are residential_rental_property for purposes of sec_142 or sec_145 revrul_98_47 1998_39_irb_4 provides guidance on whether facilities offering non-housing services for the residents of the facility will cause the facility to be other than residential_rental_property for purposes of sec_142 and sec_145 ifa ns plr-109942-99 facility makes available continual or frequent nursing medical or psychiatric services the facility will not be residential_rental_property under sec_142 or sec_145 the focus of these sections their legislative histories and the applicable regulations thereunder is whether the facilities are in substance residences or health care facilities therefore the nature and degree of the services provided by the facility controls in the present case significant non-housing services will be made available to the residents of the project including meals and various support services the or frequent nursing medical or psychiatric services thus under the principles set forth above the project would be residential_rental_property for purposes of sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we offer no opinion either expressly or impliedly on whether the project will qualify for the low-income_housing tax_credit under sec_42 or the validity of the project's costs included in eligible_basis this ruling is directed only to the taxpayer who requested it sec_61 k provides that it may not be used or cited as precedent in accordance with the power_of_attorney filed with this request we are sending a copy of this letter_ruling to taxpayer's authorized representative sincerely yours signed harold e burghart harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy oro
